DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okoshi (JP 2015218252).
Considering Claims 1-4, 10, and 11:  Okoshi teaches a composition comprising 60 to 99 phr of a cellulose ester and 1 to 40 phr of acrylonitrile butadiene styrene resin core shell impact modifier (¶0011; 0032; 0037).  Okoshi teaches a plasticizer as optionally being added (¶0030) and teaches an embodiment without a plasticizer (¶0019).  Okoshi teaches the cellulose as being cellulose acetate propionate or cellulose acetate butyrate (¶0028-29).
	Okoshi is silent towards the heat deflection temperature and notched Izod impact strength value of the embodiment made without plasticizer.  However, Okoshi teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claims 5 and 6:  Okoshi teaches the cellulose as being cellulose acetate propionate or cellulose acetate butyrate (¶0028-29).
Considering Claim 7:  Okoshi teaches the molecular weight of the cellulose ester as being 10,000 to 100,000, preferably 15,000 to 80,000 (¶0031).
Considering Claim 12:  Okoshi is silent towards the refractive index of the impact modifier.  However, Okoshi teaches the same structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
Considering Claim 17:  Okoshi teaches the composition as comprising a flame retardant (¶0010).
Considering Claims 18-20:  Okoshi teaches injection molding a sheet or film (¶0051-52).
Okoshi is silent towards notched Izod impact strength value of the article.  However, Okoshi teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okoshi (JP 2015218252).
Considering Claims 14 and 15:  Okoshi teaches a composition comprising 60 to 99 phr of a cellulose ester and 1 to 40 phr of acrylonitrile butadiene styrene resin core shell impact modifier (¶0011; 0032; 0037).  Okoshi teaches a plasticizer as optionally being added (¶0030) and teaches an embodiment without a plasticizer (¶0019).  Okoshi teaches examples using 99 parts of cellulose ester and 1 phr of impact modifier (Table 1).  Okoshi teaches the cellulose as being cellulose acetate propionate or cellulose acetate butyrate (¶0028-29).
	Okoshi is silent towards the heat deflection temperature and notched Izod impact strength value of the embodiment made without plasticizer.  However, Okoshi teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Claims 1, 2, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (US 2016/0090473).
Considering Claims 1, 2, and 18:  Yao et al. teaches a composition comprising 100 parts of a cellulose ester, 3 parts of an adipic acid diester plasticizer, and 5 parts of a maleic anhydride modified 
Yao et al. is silent towards the heat deflection temperature and notched Izod impact strength value of the embodiment made with maleic anhydride modified ethylene vinyl acetate.  However, Yao et al. teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 9:  Swift et al. teaches the plasticizer as being an adipic acid ester (Table 1).  
Considering Claim 17:  Swift et al. teaches the composition as comprising an antioxidant, release agent, colorants, pigments, antistatic agents, filler, reinforcing agents, and the like (¶0078).
Considering Claims 19 and 20:  Swift et al. teaches the composition as being injection molded into a sheet (¶0090-91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okoshi (JP 2015218252) as applied to claim 1 above.
Considering Claim 8:  Okoshi teaches the composition of claim 1 as shown above.  
Okoshi teaches the molecular weight of the cellulose ester as being 10,000 to 100,000, preferably 15,000 to 80,000 (¶0031).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  .

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okoshi (JP 2015218252) as applied to claim 1 above, and further in view of Michihashi et al. (JP 2009-114371).
Considering Claim 13:  Okoshi teaches the composition of claim 1 as shown above.  
	Okoshi is silent towards the particle size of the impact modifier.  However, Michihashi et al. teaches an acrylic core-shell impact modifier for cellulose ester having a particle size of 0.1 to 0.5 microns (¶0022; 0028-29).  Okoshi and Michihashi et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the acrylic core shell impact modifier having the claimed particle size as impact modifier, as in Michihashi et al., and the motivation to do so would have been, as Michihashi et al. suggests, to prevent haze in the molded articles and allow for winding of the cellulose ester (¶0014).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okoshi (JP 2015218252) as applied to claim 14 above, and further in view of Lizzotte et al. (US 2010/0015456).
Considering Claim 16:  Okoshi teaches the composition of claim 14 as shown above.
	Okoshi does not teach the impact modifier as being a reactive impact modifier.  However, Lizzotte et al. teaches using reactive impact modifiers in cellulose ester compositions (¶0088).  Okoshi and Lizzotte et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used a reactive impact modifier in the composition of Okoshi, as in Lizzotte et al., and the motivation to do so would have been, as Lizzotte et al. suggests, they reduce the blooming effect of the impact modifier (¶0088).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2016/0090473) as applied to claim 6 above.
Considering Claim 6:  Yao et al. teaches a composition comprising 100 parts of a cellulose ester, 3 parts of an adipic acid diester plasticizer, and 5 parts of a maleic anhydride modified ethylene vinyl 
	The amount of plasticizer in the example of Yao et al. is 2.7 weight percent.  This is close enough to 2 weight percent that a person having ordinary skill in the art would expect substantially similar properties.  The examples of Yao et al. show that the plasticizer is varied by much larger amounts without hindering the purpose of the invention (Table 1).   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Okoshi does not teach an embodiment without plasticizer is not persuasive.  Okoshi teaches that “from the viewpoint of improving the impact resistance of the resin molded article, the cellulose ester resin may contain a plasticizer (e.g., an adipate plasticizer, a polyester plasticizer, or the like except for a phthalate ester) in an amount of 5% by mass or more and 25% by mass or less based on the cellulose ester resin.”  See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  See MPEP § 2123.
B)  The applicant’s argument that the examples of Okoshi do not teach the claimed heat deflection temperature is not persuasive.  The examples are directed towards a different embodiment, one comprising a large amount of plasticizer, which is different from the embodiment used in the rejection.  It is known that the inclusion of the plasticizer decreases the heat deflection temperature (see Okoshi Table 2, Example 1 (no plasticizer) vs. Example 3 (22 percent plasticizer)).  The Office is not making the case for inherency for all of the embodiments of Okoshi, only the embodiment without plasticizer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767